Cambria ETF Trust 2321 Rosecrans Avenue, Suite 3225 El Segundo, California 90245 November 26, 2014 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Cambria ETF Trust (the “Registrant”) (File Nos. 333-180879 and 811-22704) Dear Sir or Madam: I hereby certify on behalf of the Registrant, pursuant to paragraph (j) of Rule 497 promulgated under the Securities Act of 1933, as amended (the “1933 Act”), that: 1. The form of Prospectus and Statement of Additional Information dated November 24, 2014 for the Registrant’s Cambria Global Asset Allocation ETF that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in Post-Effective Amendment No. 15 to the Registrant’s Registration Statement under the 1933 Act on Form N-1A filed with the Securities and Exchange Commission on November 24, 2014 (the “Amendment”); and 2. The text of the Amendment has been filed electronically. Very truly yours, /s/ Eric W. Richardson Eric W. Richardson President
